Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141296                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  ROBERT ADAIR,                                                                                            Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 141296
                                                                    COA: 288286
                                                                    Macomb CC: 07-003776-CK
  UTICA COMMUNITY SCHOOLS,
           Defendant,
  and
  UTICA SKILLED TRADES ASSOCIATION,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the May 13, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, there being no
  majority in favor of granting leave to appeal or taking other action.

         YOUNG, C.J., and MARKMAN and MARY BETH KELLY, JJ., would reverse the
  judgment of the Court of Appeals, for the reasons stated in the Court of Appeals
  dissenting opinion, and remand this case to the Macomb Circuit Court for entry of a
  judgment consistent with that opinion

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2011                    _________________________________________
           d0201                                                               Clerk